Title: From Thomas Jefferson to Samuel Harrison Smith, 9 September 1808
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                  
                     Sir 
                     
                     Monticello Sep. 9. 08.
                  
                  I am overwhelmed with petitions from Massachusets. I give the same answer to them all, but as it is pretty long it requires more writing than I can get done in the country. I therefore inclose you a copy and must pray you to have 150. printed on good quarto writing paper & a large good type, and to send them to me by the post which leaves Washington for Milton this day sennight, as the petitions will be accumulating on me till then. some of them ask the suspension of the embargo simply; others the calling of Congress if my power of suspension is doubted. the last paragraph but one of the answer goes to the proposition for calling Congress, and is improper in the answers to those who have not proposed it. I must therefore pray you to omit that paragraph in about 50. of the answers. with my friendly respects to mrs Smith, I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               